Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.
Claims 16, 29-31 are amended and claim 24 is cancelled.  Claims 16-23,25-35 are pending.
Claim Rejections - 35 USC § 112
Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-31 are vague and indefinite because it is not clear what is intended; the claims are duplicate of claims 19-21.
Claim Rejections - 35 USC § 103
Claims 16-23,25-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue ( 4645672).
For claims  16,29, Inoue discloses a method of making a dough comprising the steps of adding gamma glutamyl transferase to a dough and making the dough by sponge and dough method or straight dough method.  Inoue discloses the step of adding the gamma glutamyl transferase and making the dough.  Transpeptidase and transferase are the same as they both decompose glutathione. Inoue discloses the step of adding the gamma glutamyl transferase and making the dough.  Transpeptidase and transferase are the same as they both decompose glutathione. The property cited in claim 16 is inherent because the same enzyme is used.
For claim 21, Inoue discloses making bread from the dough.
For claim 17, Inoue discloses wheat flour.
For claim 25, Inoue discloses further adding enzyme preparation such as phospholipase.
For claim 27, Inoue discloses bread.
For claim 32, Inoue discloses premix comprising flour mix and gamma glutamyl transpeptidase.
For claim 35, Inoue discloses further adding enzyme preparation such as phospholipase.
( see col. 1 line 43 through col. 2 line 68, col. 3)
Inoue does not disclose the sequence as in claims 16,18-21,29-31,32-34, the amount as in claim 22, adding glutathione as in claim 23 and the type of bread as in claims 26,28.
It would have been an obvious matter of preference to make any type of bread including flat bread , pita, tortilla etc…  Inoue discloses the amount of enzyme can vary.  It would have been within the skill of one in the art to determine the optimum amount depending on the extent of enzyme activity wanted in the dough.  The amount is a result effective variable that can readily be determined through routine experimentation.  Inoue discloses adding reducing agent.  Glutathione is a well-known reducing agent.  It would have been obvious to one skilled in the art to use a known additive for its art-recognized function.  Since the enzyme disclosed in Inoue is the same enzyme as claimed, it is expected the amino acid sequence has the sequence id as claimed.  Any minor difference is not deemed patentably significant because the enzyme performs the same function.
Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.
In the response, applicant argues that Inoue consistently teach that the addition of a glutathione decomposing enzyme does not improve extensibility compared to a dough which does not contain the enzyme.  Applicant points to examples 1,4,5 and 6.  Applicant argues that clearly a person of skill in the art would have no motivation to crease the extensibility of a dough based on the teachings of Inoue.  This argument is not persuasive.  There is no need to provide a motivation to add gamma glutamyl transpeptidase to increase the extensibility of a dough because Inoue teaches to add the same enzyme to the dough.  Thus, the increase in extensibility is inherent. It has been held that where the claimed and prior art are produced by indentical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  ( In re Best, 195 USPQ 430, 433 (CCPA 1977).  Furthermore, Inoue discloses on col 4 line 66 through col. 5 line 1 “ with the increase in the amoutn of the glutathione decomposing enzyme added in the order, text groups II, III and IV, the improving effect was increased in respect of physical properties of dough”.  The physical properties of dough is disclosed on col. 1 lines 15-20 to include “ elasticity, extensibility, non-stickiness etc..  Applicant points to the examples which give the general categorical evaluation as good, moderate, poor etc..  These are general evaluation terminology.  The examples do not give the precise measurement of the extensibility.  The samples can generally be denoted as moderate and not have the same measurement in extensibility.  The critical aspect is that Inoue teaches to add the same enzyme to the same product.  Thus, the improvement in extensibility as claimed is inherent in absence of evidence showing otherwise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 22, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793